*3g-/r
                                ELECTRONIC RECORD




COA#       01-13-00825-CR                        OFFENSE:        29.03 (Aggravated Robbery)

           William Hernandez v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:      AFFIRM                     TRIAL COURT:    351st District Court



DATE: 12/02/2014                 Publish: YES    TC CASE #:      1295162




                        IN THE COURT OF CRIMINAL APPEALS


         William Hernandez v. The 5>tate of
STYLE:   Texas                                        cca#              ZL39"/"
         APPZLLMT-'^                  Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         r?<r/Vi eV                                  JUDGE:

DATE:      /ol/fl^Oir                                 SIGNED:                           PC:

JUDGE:       fjk. Lua^^-                              PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD